Title: From Benjamin Franklin to Sartine, 7 September 1779
From: Franklin, Benjamin
To: Sartine, Antoine-Raymond-Gualbert-Gabriel de


Sir
Passy, Sept. 7. 1779.
Agreable to the Letter your Excelly. did me the honour to write me of the 5th. Instant I Sent the orders desired to Capt. Jones, under Cover to Mr. Dumas who will take Care to deliver them.
I have to thank your Excellency for your favour to Capt. foligny, in giving him a Lieutenancy. I flatter myself that he will do honour to your Appointment.
Please to accept my hearty Congratulations on taking of Grenada and the Beating of Byron. With the great Respect, I am Your Excellency’s most ob. and M. h. Servant
BF
Mr. De Sartine.
